
	

114 HR 3007 IH: To amend title 38, United States Code, to prohibit the display of the Confederate battle flag in national cemeteries.
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3007
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Gallego (for himself, Ms. Lee, Ms. Norton, Mr. Van Hollen, Mr. Cummings, Mr. Walz, Mrs. Beatty, Mr. Cartwright, Mr. Serrano, Ms. Schakowsky, and Mr. Clay) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit the display of the Confederate battle flag in
			 national cemeteries.
	
	
		1.Prohibition on display of Confederate battle flag in national cemeteries
 (a)FindingsCongress finds the following: (1)The Confederate battle flag is a potent reminder of a deeply divisive period of our Nation’s history, recalling the human suffering of slavery and Jim Crow.
 (2)For millions of Americans, including veterans and their families, the Confederate battle flag is a symbol of intolerance, injustice, and inequality.
 (3)Flying the Confederate battle flag, originally the banner of forces fighting the armies of the United States, is offensive and inappropriate at cemeteries and other sites dedicated to the memory of America’s courageous war dead.
 (b)ProhibitionChapter 24 of title 38, United States Code, is amended by adding at the end the following new section:
				
 2415.Prohibition on display of Confederate battle flagThe Secretary shall prohibit the display of the Confederate battle flag in any national cemetery under the control of the National Cemetery Administration..
 (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						2415. Prohibition on display of Confederate battle flag..
			
